   Case 3:21-cv-00261-L Document 25 Filed 06/14/21                    Page 1 of 2 PageID 3984



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 In re:                                                     § Chapter 11
                                                            §
 HIGHLAND CAPITAL MANAGEMENT, L.P., ∗                       § Case No. 19-34054-sgj11
                                                            §
                                 Debtor.                    §
                                                            §
                                                            §
 THE DUGABOY INVESTMENT TRUST AND                           §
 GET GOOD TRUST,                                            §
                                                            §
                                 Appellants,                § Civil Action No. 3:21-CV-261-L
                                                            §
                  v.                                        §
                                                            §
 HIGHLAND CAPITAL MANAGEMENT, L.P.,                         §
                                                            §
                                 Appellee.                  §
                                                            §

                                                ORDER

          Before the court is Debtor Highland Capital Management, L.P.’s Unopposed Motion for

Entry of an Order (I) Authorizing the Acceptance Under Seal of Documents Designated by Debtor

as Part of the Record on Appeal and (II) Supplementing the Record on Appeal Therewith (Doc.

23), (the “Motion”) filed June 9, 2021. The court determines that the motion should be and is

hereby granted. Accordingly, the court directs the clerk of court to: (i) accept from the clerk of

the United States Bankruptcy Court for the Northern District of Texas certain sealed documents

designated by the Debtor as part of the record on appeal in this Appeal, and (ii) supplement the

Record with the Sealed Documents.




          ∗
          The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters
and service address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


Order – Page 1
  Case 3:21-cv-00261-L Document 25 Filed 06/14/21                Page 2 of 2 PageID 3985



       It is so ordered this 14th day of June, 2021.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
